Citation Nr: 1550858	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  08-39 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to September 1977.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran appeared before the undersigned in October 2015 and delivered sworn testimony by videoconference hearing.


FINDING OF FACT

Competent medical evidence has linked the Veteran's depression to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's service-connected disabilities include diabetes mellitus, nephropathy, posttraumatic stress disorder (PTSD), hypertension, and bilateral lower extremity peripheral neuropathy.  A current diagnosis of depressive disorder is of record, and March 2012 VA medical records note that the Veteran takes medication for depression.

A January 2006 VA medical record noted a diagnosis of depressive disorder, and the Veteran was started on depression medication.  The Axis IV stressors included chronic medical problems, which included diabetes on Axis III.

An April 2011 neuropsychological examination noted that the Veteran's symptoms included sadness and a depressed mood.  The examiner noted that the Veteran's medical diagnoses and concerns (physical health) caused the Veteran anxiety and frustration.  The diagnosis was PTSD.  The examiner stated that "mentally," the Veteran was intermittently unable to perform activities of daily living due to struggles with multiple health concerns.  The examiner also stated that the Veteran's multiple physical diagnoses caused him distress on an ongoing basis.

The Board finds that the evidence of record demonstrates that the Veteran's depression is causally related to service-connected PTSD and diabetes and associated disabilities.  While the April 2011 examiner started that a separate and distinct diagnosis of clinical depression was not indicated, that same examiner observed that the Veteran's symptoms included sadness and a depressed mood.  Further, the April 2011 examiner indicated that the Veteran's physical problems, including diabetes, caused distress on an ongoing basis.  Those statements lead the Board to conclude that the April 2011 examiner has essentially related the Veteran's depression to PTSD and to service-connected diabetes.

In the same manner, a review of the comments from the January 2006 VA mental health note indicated that the Veteran's depression was related, at least in substantial part, to service-connected diabetes.  The Board notes that service connection is in effect not just for diabetes but for diabetes-related disorders such as nephropathy, which is rated as 60 percent disabling; hypertension; and bilateral lower extremity peripheral neuropathy.

In sum, the Board finds that the competent evidence of record demonstrates that it is at least as likely as not that the Veteran's depression is causally related to service-connected disabilities.  Therefore, service connection for depression must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depression is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


